Citation Nr: 1605046	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  10-15 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for epididymitis 

2.  Entitlement to service connection for ingrown toenails. 

3.  Entitlement to an initial compensable evaluation for left lower arm scars, residuals of lipoma excisions. 

4.  Entitlement to an initial compensation evaluation for right lower arm scars, residuals of lipoma excisions. 

5.  Entitlement to an initial compensation evaluation for upper arm scars, residuals of lipoma excisions. 

6.  Entitlement to an initial compensation evaluation for low back scars, residuals of lipoma excisions. 

7.  Entitlement to an initial compensation evaluation for a mid back scar, residual of lipoma excisions. 

8.  Entitlement to an initial compensation evaluation for an upper back scar, residual of lipoma excisions. 

9.  Entitlement to an initial compensation evaluation for a right knee scar. 

10.  Entitlement to an initial compensation evaluation for left thigh scars, residuals of lipoma excisions. 

11.  Entitlement to an initial compensation evaluation for right thigh scars, residuals of lipoma excisions.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from May 1987 to November 2008. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that in addition to the paper claims file, the Veteran also has electronic Virtual VA (VVA) and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in the electronic files reveals that aside from a December 2015 brief submitted on behalf of the Veteran by his representative, they are duplicative of the evidence in the paper claims file.  While the December 2015 brief listed a claim for service connection for a left knee disability as being in appellate status, such is not the case.  See April 2010 substantive appeal.  

The decision below addressees the claims for service connection for epididymitis and ingrown toenails.  The increased rating claims on appeal require additional development and are addressed in the REMAND following this decision.   

FINDINGS OF FACT

1.  Treatment for epididymitis is demonstrated throughout service and it as least as likely as not that residuals thereof were demonstrated at his VA Benefits Delivery At Discharge (BDD) examination conducted in July 2008.  

2.  An in-service ingrown toenail resolved without residuals; the Veteran does not have, and has not had at any time pertinent to the current appeal, a disability due to an ingrown toenail. 

CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for epididymitis are met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2015). 

2.  The criteria for service connection for ingrown toenails are not met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2015). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473(2006), the U.S. Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In view of the favorable outcome of the claim for service connection for epididymitis adjudicated herein, compliance with the VCAA with respect to this claim need not be addressed.  

The Board finds that VA has satisfied its duty to notify under the VCAA with respect to the claim for service connection for ingrown toenails denied herein.  In this regard, a July 2008 letter, issued prior to the initial adjudication of the claim in May 2009, advised the Veteran of the evidence and information necessary to substantiate this claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  This letter also advised the Veteran of the information and evidence necessary to establish a disability rating and an effective date enumerated in Dingess/Hartman, supra.   

Relevant to the duty to assist, the Veteran's service treatment records (STRs) have been obtained, as have lay statements submitted by and on behalf of the Veteran.  He was also afforded a BDD examination in July 2008 addressing multiple disabilities, to include the disability addressed in the denial below, and the undersigned finds the reports from this examination to be adequate to decide the claim denied below.  In this regard, the clinician who conducted this examination noted review of the relevant history and offered a clear conclusion based on the clinical findings from this examination; namely, the lack of any indication of current ingrown toenails.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).   

Thus, the Board finds that VA has fully satisfied the duty to notify and assist with respect to the claim denied herein.  In the circumstances of this case, additional efforts to assist or notify with respect to issue denied below would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case with respect to the issues denied low, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding with respect to such issue.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of the claim for service connection for ingrown toenails.    

II.  Analysis

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the U.S. Court of Appeals for Veterans Claims (Court's) interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed).  In the absence of proof of a present disability there can be no valid claim.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992). 

The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002).

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Summarizing the pertinent facts with the above criteria in mind, the STRs, to include several dated from April 1991 to June 2004, reflect continuing treatment for epididymitis and varicoceles, and the June 2008 medical history completed in conjunction with the separation examination noted chronic epididymitis and varicoceles.  The examination of the genitalia in connection with the July 2008 BDD examination noted a firm left epididymitis.  

In short, unless the preponderance of the evidence is against the claim, it cannot be denied, and it cannot reasonably said that such is the case given the evidence discussed above.  As such, the undersigned has resolved all reasonable doubt in favor of the Veteran to conclude that the findings from the examination of the genitalia conducted in conjunction with the July 2008 BDD examination represent residuals of the epididymitis shown throughout service for which service connection is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

With respect to ingrown toenails, a November 1997 STR reflects treatment for an ingrown toenail.  The remaining STRs, to include the reports from the June 2008 BDD examination, do not reflect this condition, and there is otherwise no clinical evidence of this condition after service.  

As indicated, a lay person without appropriate medical training and expertise simply is not competent to opine on more complex medical questions-such as the diagnosis of a disability and its relationship to service.  See, e.g., Jandreau, 492 F.3d at 1377 (holding that a layperson cannot diagnose cancer).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Here, and while it may the case that a layperson is competent to diagnose a condition such as ingrown toenails, the question of whether the Veteran has a current disability due to ingrown toenails that is the result of service is beyond the realm of a layman's competence, and the probative value of such lay assertions is outweighed by the lack of any clinical evidence of a current disability associated with the condition for which service connection is claimed at any time pertinent to the current appeal. 

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. §§ 1110, 1131.  Thus, where, as here, competent, probative evidence indicates that the Veteran does not have the disability for which service connection is sought, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, supra.   

For all the foregoing reasons, the Board finds that the claim for service connection for ingrown toenails must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.   

ORDER

Service connection for epididymitis is granted. 

Service connection for ingrown toenails is denied. 

REMAND

With respect to the increased rating claims remaining on appeal, the Board finds that a remand is necessary in order to ensure that there is a complete record upon which to decide these claims so that the Veteran is afforded every possible consideration.  38 U.S.C.A. §§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).

The Board notes that the Veteran has not been afforded an examination to assess the severity of the service connected skin disabilities on appeal since his July 2008 BDD examination.  The Veteran's representative in August 2015 argument-noting the comments from the Veteran in his April 2010 substantive appeal that the skin disabilities at issue are manifested by symptomatology not shown at the July 2008 VA examination; namely pain and tenderness-requested that the Veteran be afforded a VA examination to assess the current severity of the service connected disabilities at issue.  Given the request of the Veteran's representative and the indication of possible worsening symptomatology associated with the service-connected skin disabilities on appeal since his last examination, the undersigned concludes that a VA examination to assess the severity of these disabilities is necessary to fulfill the duty to assist with respect to the claims for increased ratings on appeal.  See Snuffer v. Gober, 10 Vet. App. 400(1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to determine the current severity of the service connected scars on appeal.  The examiner should identify and completely describe all current symptomatology.  The Veteran's paper and electronic claims files, to include a copy of this remand, must be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

Ask the examiner to discuss all findings in terms of any potentially diagnostic codes pertaining to the rating of skin disabilities codified at C.F.R. § 4.118.  The pertinent rating criteria must be provided to the examiner, and the findings reported must be sufficiently complete to allow for rating under all alternate criteria. 
 
2.  The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND and to cooperate in the development of his case. 

3.  After completing the above action, and any other development indicated, the Veteran's claims for increased ratings for the service connected skin disabilities on appeal should be readjudicated.  If the benefits sought in connection with these claims are not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case that includes citation to and consideration of all relevant Diagnostic Codes codified at 38 C.F.R. § 4.118 pertinent to the scarring at issue.  After they are afforded an opportunity to respond, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the  matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


